Exhibit 10.4

 

MODIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS MODIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
"Agreement") is effective as of the 1st day of June, 2018, by and among JETPAY
PAYMENT SERVICES, FL, LLC, a Delaware limited liability company ("Borrower"),
JETPAY CORPORATION, a Delaware corporation ("Guarantor"), and FIFTH THIRD BANK,
an Ohio banking corporation ("Lender").

 

RECITALS

 

A.       Lender made a term loan to Borrower in the amount of One Million Six
Hundred Thousand and 00/100 Dollars ($1,600,000.00) (the "Loan") pursuant to the
terms and conditions of a Credit Agreement dated as of June 22, 2017 by and
between Borrower and Lender (the "Credit Agreement"). The Loan is evidenced by a
Promissory Note dated June 22, 2017 in the original principal amount of One
Million Six Hundred Thousand and 00/100 Dollars ($1,600,000.00) executed by
Borrower and made payable to Lender, which note is being amended and restated in
its entirety by that certain Amended and Restated Promissory Note in the
original principal amount of One Million Six Hundred Thousand and 00/100 Dollars
($1,600,000.00) dated of even date herewith executed by Borrower and made
payable to Lender (the "Note").

 

B.       The Loan is secured by (i) a Security Agreement dated June 22, 2017
executed by Borrower to and for the benefit of Lender (the "Security
Agreement"); (ii) a Guaranty Agreement dated June 22, 2017 executed by Guarantor
in favor of Lender (the "Guaranty"); and (iii) certain other loan documents (the
Note, the Security Agreement, the Guaranty, the Credit Agreement and the other
documents evidencing, securing and guarantying the Loan, in their original form
and as amended from time to time, are sometimes collectively referred to herein
as the "Loan Documents").

 

C.       Borrower has requested that Lender modify the Loan Documents as set
forth herein, and Lender has agreed to such modifications subject to the terms
and conditions herein provided.

 

NOW, THEREFORE, in consideration of the Recitals set forth above, the agreements
by Lender to modify the Credit Agreement, as provided herein, the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor
and Lender hereby agree as follows:

 

1.       Affirmation of Recitals. The recitals set forth above are true and
correct and are incorporated herein by this reference.

 

2.       Definitions. Capitalized terms used but not defined in this Agreement
shall have the meanings ascribed to such terms in the Credit Agreement.

 

3.       Modifications to Loan Documents. The Loan Documents are hereby modified
as follows:

 

(a)       The following definition in Section 1.2 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 



 

 

 

“Draw/Term Note” means that certain Amended and Restated Promissory Note dated
of even date herewith made by Borrower to the order of Lender in the stated
principal amount of the Draw/Term Loan Amount.

 

(b)       Section 2.3 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

2.3       Principal Payments; Maturity Date. The principal of the Loan shall be
paid in the manner set forth in the Draw/Term Note. The Maturity Date of the
Draw/Term Note is September 30, 2021.

 

(c)       Section 8.1(s) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(s)       Borrower fails to comply with the financial covenants contained in
Section 6.7 or Section 6.8 of this Agreement; provided, however, if and only if
Borrower’s failure to comply with the financial covenant contained in Section
6.8 of this Agreement is caused solely by the balance of that certain
$1,000,000.00 overdraft Amended and Restated Revolving Promissory Note made by
Borrower in favor of Lender dated effective as of June 1, 2018 (as amended,
restated, renewed, increased or otherwise modified from time to time), such
failure shall not be an Event of Default unless it continues unremedied for a
period of ten (10) days after Borrower obtains actual knowledge of such failure.

 

4.       Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to Lender as follows:

 

(a)       The representations and warranties in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof.

 

(b)       There is currently no Default or Event of Default under the Loan
Documents and Borrower does not have knowledge of any event or circumstance
which with the giving of notice or the passage of time, or both, would
constitute an Event of Default under the Loan Documents.

 

(c)       The Loan Documents are in full force and effect and, following the
execution and delivery of this Agreement, the Loan Documents continue to be the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their respective terms, subject to limitations imposed by bankruptcy,
insolvency, other debtor relief laws and general principles of equity.

 

(d)       There has been no material adverse change in the financial condition
of Borrower, Guarantor or any other party whose financial statement has been
delivered to Lender in connection with the Loan from the date of the most recent
financial statements received by Lender, other than what has been disclosed in
its SEC filing.

 



2 

 

 

(e)       As of the date hereof, Borrower has no claims, counterclaims, defenses
or set-offs with respect to the Loan or the Loan Documents as modified herein.

 

(f)       Borrower validly exists under the laws of the State of its formation
or organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement by Borrower and the performance by
Borrower of the Loan Documents as modified herein have been duly authorized by
all requisite action by or on behalf of Borrower. This Agreement has been duly
executed and delivered on behalf of Borrower.

 

5.       Reaffirmation of Guarantor Documents. Guarantor hereby ratifies and
affirms the Guaranty and agrees that the Guaranty is in full force and effect
following the execution and delivery of this Agreement. To Guarantor's actual
knowledge, the representations and warranties of Guarantor as contained in the
Guaranty are, as of the date hereof, true and correct and Guarantor does not
have actual knowledge of any default thereunder. The Guaranty continues to be
the valid and binding obligation of Guarantor, enforceable in accordance with
its terms, subject to limitations imposed by bankruptcy, insolvency, other
debtor relief laws and principles of equity, and Guarantor has no claim or
defense to the enforcement of the rights and remedies of Lender thereunder,
except as specifically provided otherwise in the Guaranty. The execution and
delivery of this Agreement by Guarantor and the performance by Guarantor of its
obligations under the Loan Documents have been duly authorized by all requisite
action by or on behalf of Guarantor. This Agreement has been duly executed and
delivered on behalf of Guarantor.

 

6.       Loan Fees and Expenses. As a condition precedent to Lender's agreement
to enter into this Agreement, Borrower hereby agrees to pay, promptly upon
request therefor, all reasonable out-of-pocket costs and expenses incurred by
Lender in connection with this Agreement, including, without limitation,
reasonable attorneys’ fees and expenses.

 

7.       Release of Claims. Borrower, Guarantor and any other obligors, on
behalf of themselves and their respective successors and assigns (collectively
and individually, "Borrower Parties"), hereby fully, finally and completely
RELEASE AND FOREVER DISCHARGE  Lender and its successors, assigns, affiliates,
subsidiaries, parents, officers, shareholders, directors, employees, servicers,
attorneys, agents and properties, past, present and future, and their respective
heirs, successors and assigns (collectively and individually, "Lender Parties"),
of and from any and all claims, controversies, disputes, liabilities,
obligations, demands, damages, debts, liens, actions and causes of action of any
and every nature whatsoever, known or unknown, whether at law, by statute or in
equity, in contract or in tort, under state or federal jurisdiction, and whether
or not the economic effects of such alleged matters arise or are discovered in
the future, which Borrower Parties have as of the date of this Agreement or may
claim to have against Lender Parties arising out of or with respect to any and
all transactions relating to the Loan or the Loan Documents occurring on or
before the date of this Agreement, including any loss, cost or damage of any
kind or character arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of Lender Parties occurring on or
before the date of this Agreement.  The foregoing release is intended to be, and
is, a full, complete and general release in favor of Lender Parties with respect
to all claims, demands, actions, causes of action and other matters described
therein, including specifically, without limitation, any claims, demands or
causes of action based upon allegations of breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury, or any
other theory, cause of action, occurrence, matter or thing which might result in
liability upon Lender Parties arising or occurring on or before the date of this
Agreement.  Borrower Parties understand and agree that the foregoing general
release is in consideration for the agreements of Lender contained herein and
that they will receive no further consideration for such release.

 



3 

 

 

8.       Further Assurance. Borrower and Guarantor agree in good faith to
cooperate, adjust, initial, re-execute and redeliver any and all documents
including, but not limited to, any notes, loan documents, security agreements,
financing statements, guarantees, deeds, affidavits and closing statements if
deemed necessary or desirable in the sole discretion of Lender in order to
consummate or complete the Loan transactions contemplated herein among Lender,
Borrower and/or Guarantor, to correct errors, or to perfect Lender’s liens or
security interests.

 

9.       Miscellaneous.

 

(a)       An Event of Default hereunder shall be an "Event of Default" under
Section 8.1 of the Credit Agreement entitling Lender to all of the remedies
afforded Lender in Section 8.2 of the Credit Agreement.

 

(b)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Florida without regard to its conflict of law
principles.

 

(c)       Borrower, Guarantor and Lender acknowledge that there are no other
understandings, agreements or representations, either oral or written, express
or implied, with respect to the Loan that are not embodied in the Loan Documents
and this Agreement, which collectively represent a complete integration of all
prior and contemporaneous agreements and understandings of Borrower, Guarantor
and Lender with respect to the Loan; and that all such prior understandings,
agreements and representations are hereby modified as set forth in this
Agreement. Except as expressly modified hereby, the terms of the Loan Documents
are and remain unmodified and in full force and effect.

 

(d)       This Agreement shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns. The paragraph and section headings used herein are for convenience only
and shall not limit the substantive provisions hereof. All words herein which
are expressed in the neuter gender shall be deemed to include the masculine,
feminine and neuter genders. Any word herein which is expressed in the singular
or plural shall be deemed, whenever appropriate in the context, to include the
plural and the singular.

 

(e)       Any references to the Note, the Credit Agreement or the Loan
Documents, contained in any of the Loan Documents shall be deemed to refer to
the Note, the Credit Agreement and the other Loan Documents as amended hereby.
This Agreement shall be deemed a "Loan Document" and accordingly, the definition
of the term "Loan Documents" appearing in the Loan Documents is hereby amended
to include, in addition to the documents already covered thereby, this
Agreement.

 

(f)       This Agreement may be executed in one or more counterparts, all of
which, when taken together, shall constitute one original Agreement.

 



4 

 

 

(g)       Time is of the essence of each of Borrower's obligations under this
Agreement.

 

(h)       If one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein or therein.

 

[signature page to follow]

 

5 

 

[Signature Page to Modification of Credit Agreement and Other Loan Documents]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  BORROWER:                 JETPAY PAYMENT SERVICES, FL, LLC, a
Delaware limited liability company               By: JetPay Corporation, its
sole member                 By /s/ Gregory M. Krzemien       Name: Gregory M.
Krzemien       Its: Chief Financial Officer               GUARANTOR:            
    JETPAY CORPORATION,     a Delaware corporation               By /s/Gregory
M. Krzemien     Name: Gregory M. Krzemien     Its: Chief Financial Officer      
      LENDER:                 FIFTH THIRD BANK,     an Ohio banking corporation
              By /s/ Brian Holliday     Name: Brian Holliday     Its: Vice
President  



 

 

 



6 

